 



Exhibit 10.1
LOAN AGREEMENT
This Loan Agreement (“Agreement”) is entered into by and between MBI FINANCIAL,
INC., a Nevada corporation with its principal place of business located at 1845
Woodall Rodgers, Suite 1225, Dallas, Texas 75201 (“Borrower”), PATRICK A.
McGEENEY, whose principal place of business is the same as Borrower
(“Guarantor”), and ___(“Lender”).
R E C I T A L S:
     WHEREAS, Borrower is in need of financing to provide funding of its
acquisition and working capital needs; and
     WHEREAS, pursuant to the terms of this Agreement, Lender has agreed to lend
Borrower the sum of Eight Hundred Thousand and No/100 Dollars ($800,000.00) to
provide the financing for Borrower’s needs.
     Now therefore, in consideration of the promises, payments, covenants,
representations and warranties hereinafter set forth, the parties hereto agree
as follows:
     1. Loan Amount. Pursuant to the terms of this Agreement and satisfaction of
the conditions set forth below, Lender agrees to fund Borrower at closing the
sum of Eight Hundred Thousand and No/100 Dollars ($800,000.00).
     2. Consideration. In consideration for such loan, Borrower agrees to
execute at closing a promissory note (the “Note”) bearing interest at the rate
of eighteen percent (18%) per annum which Note shall be payable, principal and
interest, in currency of the United States of America on September , 2007
(“Maturity Date”). The Note shall be pre-payable without penalty and contain
usual and customary language concerning default, post default interest,
attorney’s fees and court costs, and shall be in the form attached hereto as
Exhibit “A.” The Note shall be payable by wire transfer to an account designated
in writing by Lender or such other method of payment, address or account as
Lender shall indicate in writing.
     As additional consideration for the loan, Borrower shall issue warrants
(“Warrants”) to purchase 1,600,000 shares (the “Warrant Shares”) of common stock
(the “Common Stock”) of the Borrower at a price of $0.40 per share, which
Warrants shall be exercisable by no later than the fifth (5th) anniversary of
the Maturity Date, and otherwise have the rights set forth in the Warrant
Agreement, executed by the Borrower in favor of Lender.
     3. Collateral. As collateral to secure repayment of the Note and the
obligations of Borrower under this Agreement and the other documents executed in
connection herewith, Borrower shall provide Lender a Security Agreement covering
all of Borrower’s assets that shall constitute a second lien against such
assets, subordinate only to the Senior Indebtedness (defined below).
Additionally, Guarantor shall personally guarantee the Note and the obligations
of Borrower under this Agreement and the other documents executed in connection
herewith, pursuant to the terms of a guaranty agreement containing terms and
conditions acceptable to Lender. The term “Senior Indebtedness” means any and
all indebtedness relating to or arising under that certain Credit Facility dated
December 27, 2006, between Borrower and Old Master Giotto Fund Ltd., a Cayman
Islands exempt company.

-1-



--------------------------------------------------------------------------------



 



     4. Use of Funds. The proceeds of the Loan shall be applied as follows:
     (a) $300,000 for the closing of the acquisition of the assets of Waterford
Financial Services, Inc., a Baltimore, Maryland based company (“Waterford”);
     (b) $250,000 for required bank cash reserves;
     (c) $140,000 working capital for the first month of Waterford’s operations;
and
     (d) $110,000 for Borrower’s corporate working capital.
     5. Affirmative Covenants. Borrower shall, unless Lender consents otherwise
in writing:
     (a) Pay all of Borrower’s taxes, assessments and other obligations,
including, but not limited to taxes and assessments and lawful claims which, if
unpaid, might by law become a lien against the assets of Borrower, as the same
become due and payable, except to the extent the same are being contested in
good faith.
     (b) Comply with all applicable laws, rules, regulations and orders of any
governmental authority.
     (c) Comply in all respects with all existing and future agreements,
indentures, mortgages, or documents which are binding upon it or affect any of
its properties or business, including, without limitation, all agreements
relating to the Senior Indebtedness..
     (d) Keep at all times books and records of account in accordance with GAAP
in which full, true and correct entries will be made of all dealings or
transactions in relation to the business and affairs of Borrower.
     (e) Upon reasonable notice allow any representative of Lender to inspect
Borrower’s books of record and accounts and to discuss its affairs, finances and
accounts with any of its partners, officers, directors, employees and agents,
all at such reasonable times and as often as Lender may request.
     (f) Preserve and maintain its existence and good standing in Nevada and in
each other jurisdiction in which qualification is required.
     (g) Make, execute or endorse, acknowledge and deliver or file or cause the
same to be done, all such vouchers, invoices, notices, certifications and
additional agreements, undertakings, conveyances, assignments, financing
statements or other assurances, and take any and all such other action as Lender
may from time to time deem necessary or appropriate in connection with this
Agreement or any of the other documents related to this transaction, (i) to cure
any defects in the creation of the documents related to this transaction, or
(ii) to evidence further or more fully describe, perfect or realize on the
collateral intended as security, or (iii) to correct any omissions in the
documents related to this transaction, or (iv) to state more fully the security
for the Borrower’s obligations, or (v) to perfect, protect or preserve any liens
pursuant to any of the documents related to this transaction, or (vi) for better
assuring and confirming unto Lender all or any part of the security for any of
the Borrower’s obligations.

-2-



--------------------------------------------------------------------------------



 



     6. Negative Covenants of Borrower. Borrower shall not:
     (a) Grant, suffer or permit, any contractual or noncontractual lien on or
security interest in any of its other assets.
     (b) Enter into any merger or consolidation or liquidation or dissolution.
     (c) Make any loan or advance to any individual, partnership, corporation or
other entity without consent of Lender.
     (d) Create, incur, assume or become liable in any manner for any
indebtedness (for borrowed money, deferred payment for the purchase of assets,
lease payments, as surety or guarantor for the debt for another, or otherwise)
other than to Lender, except for normal trade debts incurred in the ordinary
course of Borrower’s business.
     (e) Do any of the following: (i) declare or pay any dividends or
distributions; or (ii) purchase, redeem, retire or otherwise acquire for value
any of its stock now or hereafter outstanding; (iii) or make any distribution of
assets to its shareholders as such, whether in cash, assets, or in obligations
of Borrower; or (iv) allocate or otherwise set apart any sum for the payment of
any dividend or distribution on, or for the purchase, redemption, or retirement
of any partnership interests; or (v) make any other distribution by reduction of
capital or otherwise.
     (f) Convey, assign, transfer, sell, lease or otherwise dispose of, in one
transaction or a series of transactions (or agree to do any of the foregoing at
any future time), all or substantially all or a substantial part of its
properties or assets (whether now owned or hereafter acquired) or any part of
such properties or assets which are essential to the conduct of its business
substantially as now conducted.
     (g) Permit a change of control to occur with respect to Borrower’s equity
ownership.
     (h) Conduct any business other than, or make any material change in the
nature of, its business as carried on as of the date hereof.
     (i) Form or acquire any subsidiaries.
     (j) Modify, amend, increase, prepay (except as expressly required thereby),
or permit or suffer a default or event of default to exist with respect to the
Senior Indebtedness.
     7. Negative Covenants of Guarantor. Guarantor shall not:
     (a) Sell, transfer, assign, or otherwise dispose of any of Guarantor’s
stock or other interest in Borrower.
     (b) Grant, suffer or permit, any contractual or noncontractual lien on or
security interest in any of its other assets.
     (c) Make any loan or advance to any individual, partnership, corporation or
other entity without consent of Lender.
     (d) Create, incur, assume or become liable in any manner for any
indebtedness (for borrowed money, deferred payment for the purchase of assets,
lease payments, as surety or guarantor for the debt for another, or otherwise)
other than to Lender.

-3-



--------------------------------------------------------------------------------



 



     8. Representations and Warranties. Borrower and Guarantor each hereby
represents and warrants to Lender as follows, which representations and
warranties shall be deemed to be made at and as of the date hereof and in all
instances shall be true and correct in all material respects:
     (a) Borrower has good and defensible title to all of its assets, and none
of such assets are subject to any security interest, mortgage, deed of trust,
pledge, lien, title retention document or encumbrance of any character, except
as disclosed in that certain Security Agreement, dated the date hereof, executed
by Borrower in favor of Lender.
     (b) The financial statements of Borrower and Guarantor heretofore delivered
to Lender have been prepared in accordance with GAAP (or other sound accounting
practices acceptable to Lender) and fairly present such party’s financial
condition as of the date or dates thereof, and there have been no material
adverse changes in such party’s financial condition or operation since the date
or dates thereof.
     (c) Borrower is a corporation, duly organized, validly existing and in good
standing under the laws of Nevada and has the power and authority to own its
property and to carry on its business in Texas and in each other jurisdiction in
which Borrower does business.
     (d) Each of Borrower and Guarantor has full power and authority to execute,
deliver and perform the documents to which it is a party and to incur and
perform the obligations provided for therein. No consent or approval of any
public authority or other third party is required as a condition to the validity
or performance of any document relating to this transaction, and each of
Borrower and Guarantor is in compliance with all laws and regulatory
requirements to which it is subject.
     (e) This Agreement and the other documents executed in connection with this
transaction by Borrower and Guarantor constitute valid and legally binding
obligations of such party, enforceable in accordance with their terms.
     (f) There is no charter, bylaw, stock provision, partnership agreement or
other document pertaining to the power or authority of Borrower and no provision
of any existing agreement, mortgage, indenture or contract binding on Borrower
or Guarantor or affecting any property of such party, which would conflict with
or in any way prevent the execution, delivery or carrying out of the terms of
this Agreement and the other documents executed in connection with this
transaction.
     (g) No default or event of default exists under or with respect to the
Senior Indebtedness. All payments under the Senior Indebtedness have been paid
currently as they become due and none are currently past due. Borrower has
received no notice of default, of acceleration, or of intention to accelerate or
of any other material aspect of the Senior Indebtedness.
     8. Closing. Closing shall occur in Borrower’s offices at a mutually
agreeable date and time, but not later than June 30, 2007.
     (a) At the closing, following execution of the closing documents, Lender
shall provide a cashier’s check or other certified funds in the amount of Eight
Hundred Thousand Dollars ($800,000.00).

-4-



--------------------------------------------------------------------------------



 



     (b) At the closing, Borrower shall deliver to Lender the following (each of
which shall be in form and substance satisfactory to Lender):
     (i) The Note.
     (ii) Personal Guaranty of Guarantor.
     (iii) Security Agreement of Guarantor.
     (iii) A Warrant Agreement in form and substance satisfactory to Lender.
     (iv) Security Agreement of Borrower.
     (v) A Subordination Agreement between Lender, Borrower, and the holder of
the Senior Indebtedness in form and substance acceptable to Lender.
     9. Events of Default. Any of the following shall constitute events of
default (each an “Event of Default”):
     (a) Borrower or Guarantor shall default in the due and punctual payment of
any principal or interest of the Note when due and payable, whether at maturity
or otherwise, or in the due and punctual payment of any of the other obligations
of such party when due and payable.
     (b) Any representation, warranty or statement made by any Borrower or
Guarantor herein or otherwise in writing in connection herewith or in connection
with any of the other documents executed in connection herewith, and the
agreements referred to herein or therein or in any financial statement,
certificate or statement signed by any officer or employee of any Borrower or
Guarantor and furnished pursuant to any provision of the documents executed in
connection herewith shall be breached, or shall be materially false, incorrect
or incomplete when made.
     (c) Borrower or Guarantor shall default in the due performance or
observance of any term, covenant or agreement contained in this Agreement or the
Guaranty, respectively.
     (d) Any of the documents executed in connection with this Transaction shall
cease to be a legal, valid and binding agreement enforceable against any party
executing the same in accordance with the respective terms thereof, or shall in
any way be terminated, or become or be declared ineffective or inoperative, or
shall in any way whatsoever cease to give or provide the respective rights,
remedies, powers and privileges intended to be created thereby
     (e) Borrower or Guarantor shall suspend or discontinue its business
operations, or shall generally fail to pay its debts as they mature, or shall
file a petition commencing a voluntary case concerning it under any chapter of
the United States Bankruptcy Code; or any involuntary case shall be commenced
against any of them under the United States Bankruptcy Code; or any of them
shall become insolvent (howsoever such insolvency may be evidenced).
     (f) Borrower fails to make any payment under the Senior Indebtedness on or
before the date such payment becomes due, the Senior Indebtedness matures
(either according to its terms or by reason of acceleration), or a default or
event of default exists with respect to the Senior Indebtedness.

-5-



--------------------------------------------------------------------------------



 



     10. Remedies. Upon the occurrence of an Event of Default, the entire
principal of and accrued interest on the Note shall forthwith be due and payable
without demand, presentment for payment, notice of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices and further actions of any kind, all of which are hereby expressly
waived by Borrower. Borrower waives demand, presentment for payment, notice of
nonpayment, protest, notice of protest, notice of intent to accelerate, notice
of acceleration and all other notices and further actions of any kind, all of
which are hereby expressly waived by Borrower. Upon the occurrence and during
the continuance of any Event of Default, Lender may (a) exercise any and all
rights under or pursuant to any of the documents executed in connection with
this transaction, and (b) exercise any and all rights afforded to Lender by the
laws of the State of Texas or any other applicable jurisdiction or in equity or
otherwise, as Lender may deem appropriate.
     11. Costs/Indemnity. Borrower shall pay to Lender immediately upon demand
the full amount of all costs and expenses, including reasonable attorneys’ fees,
incurred by Lender in connection with (a) the negotiation, preparation and
delivery of this Agreement and each of the documents executed in connection
herewith, and all other costs and attorneys’ fees incurred by Lender for which
Borrower is obligated to pay in accordance with the terms of the Loan Documents,
and (b) any modifications of or consents or waivers under or amendments to or
interpretations of this Agreement, the Note, or the other documents related
thereto. Borrower further agrees to pay on demand all costs and expenses of
Lender, if any, in connection with the enforcement (whether through
negotiations, arbitration proceedings, legal proceedings or otherwise) of the
documents relating to this transaction. Borrower further agrees to indemnify
Lender and its employees and agents, from and hold them harmless against any and
all losses, liabilities, claims, damages or expenses which any of them suffers
or incurs as a result of Lender’s entering into this Agreement and the documents
relating hereto, or the consummation of the transactions contemplated by this
Agreement, or the use or contemplated use of the proceeds of the loan. IT IS THE
INTENTION OF THE PARTIES THAT THE FOREGOING INDEMNITIES SHALL APPLY TO LOSSES,
LIABILITIES, CLAIMS, DAMAGES OR EXPENSES WHICH IN WHOLE OR IN PART ARE CAUSED BY
OR ARISE OUT OF THE NEGLIGENCE OF AN INDEMNIFIED PARTY. No such indemnified
party, however, shall be entitled to be indemnified for its or his own gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section applies, such
indemnities shall be effective whether or not such investigation, litigation or
proceeding is brought by Borrower, its directors, shareholders or creditors, or
by an indemnified party and whether or not the transactions hereby are
consummated. Borrower shall defend any claim for which an indemnified party is
entitled to seek indemnity pursuant to the preceding sentence, and the
indemnified party shall cooperate with the defense. The indemnified party may
have separate counsel, and Borrower will pay the expenses and reasonable fees of
such separate counsel if either counsel for Borrower or counsel for the
indemnified party shall advise the indemnified party that the interests of both
Borrower and the indemnified party with respect to such claim are or with
reasonable certainty will become adverse. The agreements and obligations of
Borrower contained in this Section shall survive payment in full of the
Obligations.
     12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties, their successors, assigns and/or affiliates.
     13. Waiver of Jury Trial. BORROWER AND LENDER IRREVOCABLY WAIVE ANY AND ALL
RIGHT EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
DOCUMENTS. BORROWER AND LENDER ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING
AND VOLUNTARY.

-6-



--------------------------------------------------------------------------------



 



     14. Arbitration; Venue; Jurisdiction. The parties acknowledge and agree
that this Agreement is being entered into in Dallas County, Texas and that venue
over any disputes shall be in Dallas County, Texas and that the laws of the
State of Texas shall apply to the construction, interpretation, and/or
application of this Agreement. The parties agree that any disputes that may
arise concerning the construction, interpretation or application of this
Agreement which cannot be amicably resolved between the parties shall be
resolved through mandatory arbitration conducted by three arbitrators in
accordance with the rules and pursuant to the administration of the American
Arbitration Association. Such arbitration shall be conducted in Dallas County,
Texas and shall be final and binding upon the parties. Any party seeking to
reduce an award to a final judgment shall do so through initiating litigation in
a Dallas County Judicial District Court located in Dallas County, Texas.
     15. Notices. All notices required by this Agreement shall be effective if
provided in writing and mailed to the other party by certified mail, return
receipt requested to the following address or such other address as either party
may provide to the other party in writing in the manner required by this
paragraph:
If to Lender:
If to Borrower:
MBI Mortgage, Inc.
1845 Woodall Rodgers Freeway, Suite 1225
Dallas, Texas 75201
Attention: Patrick A. McGeeney
     16. Multiple Counterparts. This Agreement may be executed in multiple
counterparts, any of which shall be deemed an original.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-7-



--------------------------------------------------------------------------------



 



This Agreement is entered into on this                           day of June,
2007.
LENDER:
CHARTER PRIVATE EQUITY, L.P.
By:

                By:         Name:         Title:          

BORROWER:
MBI FINANCIAL, INC.

                By:         Name:         Title:          

GUARANTOR:



          PATRICK A. MCGEENEY
                         

